Citation Nr: 1118019	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a service-connected low back disability. 

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1980, and from January 2006 to March 2007 with additional service in the Army Reserves and Army National Guard, including inactive duty for training on March 21, 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a March 2008 rating action, the RO, in part, denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran initiated an appeal of this decision and a statement of the case was issued in September 2009.  The Veteran has not, however, filed a timely VA Form 9 or its equivalent.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. This issue is therefore not in appellate status and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

I. Additional Records 

In January 2011, the Veteran contacted the RO and requested VA obtain any records from the Department of the Army, Office of the Inspector General, which address the issues currently on appeal.  See a January 2011 report of contact.  The Veteran also indicated that he recently received treatment at the VA Medical Center in St. Louis, Missouri and requested the Board "obtain all of these records before [issuing a] final decision."  This must be accomplished.

Similarly, in reviewing the Veteran's VA electronic medical chart, the January 2008 VA examiner noted that the Veteran underwent left ulnar nerve transposition in September 2003.  The record also indicates that the Veteran underwent a left-sided lateral epicondylectomy in 1987.  See the October 30, 2007 VA examination report; see also a December 2002 Medical Board report.  Records from these procedures have not been associated with the Veteran's claims folder. 

Finally, the Veteran was afforded two VA examinations in October 2007.  A complete copy of the October 27, 2007 examination report, however, is not contained in the claims folder.  Specifically, only the first nine pages of this examination report are included in the file, and the last page includes the notation "continued on next page."  A complete copy of the October 27, 2007 VA examination must be obtained. 

II. Specific Claims On Appeal

      A.  Left elbow

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Here, the Veteran's August 1979 enlistment examination indicated that he dislocated his left elbow prior to entering service.  An orthopedic consultation conducted at that time revealed normal function of the left elbow; however several ossicles were identified on X-ray.  During service, the Veteran complained of pain in his left arm on multiple occasions.  He was diagnosed with a muscle strain, a "secondary injury," and possible malingering.  His separation examination did not reveal any disabilities of the left arm.  

Throughout the current appeal, the Veteran has argued that his preexisting left elbow disability was aggravated during his military service.  Specifically, in the August 2010 Informal Hearing Presentation, the Veteran, through his representative, argued that "his left elbow condition was aggravated by his second [period of] active duty service, even though the injury was prior to the first active duty service and [the Veteran had] surgery between [his] periods of service."  While a specific injury was not identified, the Board notes that, in addition to the in-service left arm complaints noted above, while on inactive duty for training in March 1997, the Veteran injured his left hand while unloading a truck.  Records associated with this injury indicate that the Veteran began experiencing left arm pain following this injury.  See a March 1997 DA Form 2173. 

In a May 2001 statement, L.J.K., M.D., indicated that the Veteran is experiencing cervical radiculopathy and ulnar nerve entrapment due to his 1997 injury because his symptoms began at the time of this injury.  While Dr. L.J.K. indicated that she reviewed the Veteran's medical records, she did not comment on the Veteran's pre-existing left elbow disability or his in-service complaints of left arm pain.  As her May 2001 opinion appears to be based on an inaccurate factual predicate, i.e., that the Veteran had no preexisting left elbow injury or disability, the opinion is afforded little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board may reject a medical opinion based on an inaccurate factual basis]. 

With respect to the October 30, 2007 VA examination, after reviewing the Veteran's claims folder and conducting a clinical examination, the VA examiner diagnosed the Veteran with a "prior lateral epicondylectomy with X-ray evidence of prior surgery of the left elbow" and "prior bilateral ulnar nerve transpositions of [the] elbows."  He concluded that "there is no clear nor unmistakable evidence that any of this [Veteran's] conditions [have] been permanently aggravated nor made worse by the [Veteran's] military service while in Iraq.  There was no aggravation, then, of his preexisting conditions which affected [his elbow]."  

Significantly, it is unclear, from a reading of the October 30, 2007 VA examiner's opinion, of the exact meaning of that conclusion.  The opinion appears to suggest that there must be clear and unmistakable evidence that the Veteran's disability underwent a permanent increase in severity during active duty.  Such is not the case.  As noted above, where there was an increase in the disability during service, clear and unmistakable evidence is required to rebut the presumption that the preexisting disease or injury was aggravated by active duty service.  

Accordingly, and based on the above, the issue of entitlement to service connection for a left elbow disability contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran's preexisting left elbow disability underwent a permanent increase in severity during active duty or inactive duty for training, and if so, whether any increase this disability is due to the natural progress of the disease.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

      B.  Radiculopathy of the Lower Extremities

With respect to the Veteran's claims of entitlement to service connection for radiculopathy of the left and right lower extremities.  In May 1980, the Veteran sought treatment for bilateral leg pain after falling into a fox hole.  He also complained of right and left leg pain in June 1980 and October 1980, respectively, and was diagnosed with chondromalacia on both occasions.  His separation examination did not reveal any disability of the lower extremities.  During his second period of active duty service, in August 2006, the Veteran was treated for low back pain with radicular pain.  Post service treatment records also document the Veteran's complaints of radiating pain.  See a May 2009 VA treatment note. 

In the November 2007 rating action and subsequent statement of the cases, the RO adjudicated the Veteran's radiculopathy of the bilateral lower extremity claims on a direct service connection basis only.  In the August 2010 Informal Hearing Presentation, however, the Veteran, through his representative, argued that he has bilateral lower extremity radiculopathy due to his service-connected low back disability.  His claims have therefore been reclassified as noted on the title page.

The Board also notes that, while the Veteran was provided with general VA examinations in October 2007 and January 2008, these examinations did not address the Veteran's claims of service connection for radiculopathy of the bilateral lower extremities.  As the evidence of record indicates that the Veteran has complained of radiating pain and numbness in his legs during and after service, and has been service-connected for a low back disability, a VA examination must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter regarding the issues of entitlement to service connection for radiculopathy of the right and left lower extremities, as secondary to his service-connected low back disability.  

2.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his left elbow and lower extremity radiculopathy since August 2009 as well as the name and address for the provider of his 1987 left epicondylectomy surgery.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  

The Board is particularly interested in pertinent records from the St. Louis VAMC from August 2009.  Also, the RO/AMC should obtain a complete copy of the October 27, 2007 VA examination report and records from his September 2003 left ulnar nerve transposition surgery performed at the John Cochran VA hospital.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.

3.  Contact the Department of Army, Office of the Inspector General, at 1700 Army Pentagon, Washington DC, 20310 and request any records from the Veteran's case file #DIH02-04110 from 1997-2003 which pertain to the issues currently on appeal. All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any left elbow disability he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to opine as to whether the Veteran's pre-existing left elbow disability underwent a permanent increase in severity during a period of active service or inactive duty for training, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any right or left lower extremity radiculopathy he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any lower extremity radiculopathy diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative spondylosis with spondylolisthesis of the lumbar spine.  [If the Veteran is found to have lower extremity radiculopathy that is aggravated by his service-connected low back disability, the examiner should quantify the approximate degree of aggravation.]  
6.  Following completion of the above, readjudicate the issues of entitlement to service connection for a left elbow disability and radiculopathy of the right and left lower extremities.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


